            CASE 0:20-cr-00252-WMW-HB Doc. 81 Filed 01/27/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,
                                                  Criminal No. 20-cr-252 (WMW/HB)
                      Plaintiff,

v.
                                                       SECOND AMENDED
Scott Joel Velisek (1),                            ARRAIGNMENT NOTICE AND
Del Corey Crandell (3),                            SCHEDULING ORDER AS TO
Leslie Marie Cloud (4),                              DEFENDANTS VELISEK,
Nicole Lee Chaparro (6),                            CRANDELL, CLOUD, AND
                                                          CHAPARRO
                      Defendants.


       This matter is before the Court on Defendant Nicole Lee Chaparro’s Motion for

Continuance and to Excludable Delay (ECF No. 71) and Defendant Scott Joel Velisek’s

Motion for a Continuance of Motions Filing, Motions Hearing Date, and Trial Date (ECF

No. 73). Having reviewed the motions, and the statement of facts, and the files and records

herein, understanding the government does not object to the extensions, and finding that

good cause has been shown,

       IT IS HEREBY ORDERED that the Motions (ECF Nos. 71, 73) are GRANTED

as follows:

       1.       Defendant Leslie Marie Cloud (4) shall be arraigned at the motions hearing

before the undersigned United States Magistrate Judge on March 12, 2021, at 1:00 p.m., by

ZOOMGOV video technology.
            CASE 0:20-cr-00252-WMW-HB Doc. 81 Filed 01/27/21 Page 2 of 4




       2.       All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before February 18, 2021.1

D. Minn. LR 12.1(c)(1).

       3.       Counsel shall electronically file a letter on or before February 18, 2021,

if no motions will be filed and there is no need for hearing.

       4.       Each Defendant must file a consent that any evidentiary hearing on the

motions may proceed by video means, or a notice that Defendant does not so consent, as

soon as possible, but in any event no later than February 18, 2021. Any delay in filing

the notice regarding consent could result in a postponement of the hearing.

       5.       All responses to motions and any Notice of Intent to Call Witnesses2 shall

be filed by March 4, 2021. D. Minn. LR 12.1(c)(2); D. Minn. LR. 12.1(c)(3)(A).

       6.       Any Responsive Notice of Intent to Call Witnesses3 shall be filed by

March 8, 2021. D. Minn. LR 12.1(c)(3)(B).

       7.       A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:


1
        “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must confer with
the responding party. The parties must attempt in good faith to clarify and narrow the issues in
dispute.” D. Minn. LR 12.1(b).
2
        “When a party intends to call witnesses at a hearing on a motion under Fed. R. Crim. P.
12(b), the party must file a notice within 35 days after the arraignment. The notice must identify
the number of witnesses whom the party intends to call, the motion or motions that each witness
will be addressing, and the estimated duration of each witness’s testimony.” D. Minn. LR
12.1(c)(3)(A).
3
       “If after reviewing a notice under LR 12(c)(3), a party intends to call witnesses at the
same hearing, that party must file a responsive notice within 38 days after the arraignment. The
responsive party must identify the number of witnesses whom the party intends to call, the
motion or motions each witness will be addressing, and the estimated duration of each witness’s


                                                2
            CASE 0:20-cr-00252-WMW-HB Doc. 81 Filed 01/27/21 Page 3 of 4




                a.    The government makes timely disclosures and Defendant identifies
                      in the motions particularized matters for which an evidentiary
                      hearing is necessary; or

                b.    Oral argument is requested by either party in its motion, objection or
                      response.

       8.       If required and if each Defendant consents to proceed by video means,

the motions hearing shall be heard before Magistrate Judge Hildy Bowbeer on

March 12, 2021, at 1:00 p.m., by ZOOMGOV video technology. If any Defendant

declines to proceed by video technology, the parties will be provided with a hearing date

by separate order. D. Minn. LR 12.1(d).

       9.       TRIAL:

                a.    IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANTS,

the following trial and trial-related dates are:

                      i.     All motions in limine, proposed voir dire and jury instructions
                             are due in District Judge Wilhelmina Wright’s chambers on
                             or before March 8, 2021. Counsel are advised that a pretrial
                             notice will issue that will include additional deadlines.

                      ii.    This case shall commence trial on March 22, 2021, at
                             9:00 a.m. before District Judge Wilhelmina M. Wright in
                             Courtroom 7A, Warren E. Burger Federal Building and U.S.
                             Courthouse, 316 North Robert Street, SAINT PAUL,
                             Minnesota.

                b.    IF PRETRIAL MOTIONS ARE FILED, the trial date, and other

related dates, will be rescheduled following the ruling on pretrial motions. Counsel must

contact the Courtroom Deputy for District Judge Wilhelmina M. Wright to confirm the

new trial date.


testimony.” D. Minn. LR 12.1(c)(3)(B).


                                               3
         CASE 0:20-cr-00252-WMW-HB Doc. 81 Filed 01/27/21 Page 4 of 4




       IT IS FURTHER ORDERED that, pursuant to 18 U.S.C. ' 3161(h)(7)(A), the

Court specifically finds that the ends of justice served by the granting of such

continuance outweigh the best interest of the public and the defendant in a speedy trial.

The Court further finds that defense counsel is justified in needing the additional time to

make an adequate factual inquiry for purposes of preparing for the pretrial motions

hearing under 18 U.S.C. ' 3161(h)(7)(B)(ii) and (iv). The period of time from January

27, 2021, the original motion filing date, through February 18, 2021, the continued

motion filing date, shall be excluded from the Speedy Trial Act computations in this case.


Dated: January 27, 2020                   s/Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge




                                             4
